DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 06/11/2019, said application claims a priority date of 06/12/2018.  
Claims 1-19 are pending in the case.  
Claim 1 is the independent claim.

	
	Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
Claim 8 recites “…changed o the setting.,.” (last limitation) where “changed to the setting..” was apparently intended.  
Claim 17 recites “…detect the a status…” (second limitation) where “detect a status” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent Claim 1:
Claim 1 recites a display “device.”  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  The broadest reasonable interpretation of a claim drawn to a device covers software per se in view of the ordinary and customary meaning of device.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor.”

Claims 2-9 and 12-17:
	Claims 2-9 and 12-17 are rejected for fully incorporating the deficiency of their respective base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0202870 A1, published 07/14/2016, hereinafter “Takahashi”) in view of Hasegawa (US 2018/0282976 A1, effectively filed on 10/27/2014, hereinafter “Hasegawa”).

Independent Claim 1:
	Takahashi discloses a device comprising:
a plurality of setting boxes, each of the setting boxes including (The screen comprises a plurality of selection buttons in areas 131, Takahashi: Fig. 7, ¶ [0030].  The selectable buttons enable the user to view a settings screen that enables the user to change settings corresponding to the selectable button, Takahashi: Figs. 2, 7 and 8, ¶ [0037].  Accordingly, Examiner considers the selection buttons 131 to be setting boxes.): 
an item display portion representing a setting item relating to the working machine (Each icon comprises a visualization representing the setting associated with the respective icon, Takahashi: Fig. 7, ¶ [0030], [0037].); and 
a setting input portion to input the setting information corresponding to the setting item of each of the setting boxes, the setting input portion being displayed on the screen in addition to the plurality of setting boxes displayed on the screen (The screen provides a main display area 133 that enables the user to input setting information corresponding to the selected selection button, Takahashi: Figs. 2, 7 and 8, ¶ [0037].).
Takahashi does not appear to expressly teach a device wherein the setting boxes include a setting display portion representing setting information of the setting item, the plurality of setting boxes being displayed on a screen.
However, Hasegawa teaches a device wherein the setting boxes include a setting display portion representing setting information of the setting item, the plurality of setting boxes being displayed on a screen (The selectable setting icons are displayed with a lamp that indicates the ON or OFF of the respective settings (setting information), Hasegawa: Fig. 16, ¶ [0092], [0111].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi wherein the setting boxes include a setting display portion representing setting information of the setting item, the plurality of setting boxes being displayed on a screen, as taught by Hasegawa.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective setting buttons for the working machine (Hasegawa: Fig. 16, ¶ [0092], [0111].).

Claim 2:
	The rejection of claim 1 is incorporated.  Takahashi in view of Hasegawa further teaches a device wherein the setting input portion inputs the setting information corresponding to a selected box that is selected [from] one of the plurality of setting boxes (Takahashi: Figs. 7 and 8, ¶ [0037].).

Claim 7:
	The rejection of claim 1 is incorporated.  Takahashi in view of Hasegawa further teaches a device wherein the setting input portion is shared with an input interface of each of the setting boxes displayed on the screen (The region to adjust the settings would be the same for each of the setting boxes, Takahashi: Figs. 7 and 8, ¶ [0037].).

Claim 8:
	The rejection of claim 1 is incorporated.  Takahashi in view of Hasegawa further teaches a device wherein the setting input portion includes: 
a scale portion indicating a scale of the setting information (Takahashi: Fig. 8, ¶ [0052]; Hasegawa: Fig. 16, ¶ [0093]-[0095], [0101]-[0104].); and 
an index portion indicating setting information on the scale portion (Takahashi: Fig. 8, ¶ [0052]; Hasegawa: Fig. 16, ¶ [0093]-[0095], [0101]-[0104].), 
wherein the present setting information of selected one of the plurality of the setting boxes, the selected one being selected in the screen, is represented by indicating the index portion on the scale portion (Takahashi: Fig. 8, ¶ [0052]; Hasegawa: Fig. 16, ¶ [0093]-[0095], [0101]-[0104].), and 
wherein when the index portion moves with respect to the scale portion, the present setting information is changed o the setting information indicated by the index portion (Takahashi: Fig. 8, ¶ [0052]; Hasegawa: Fig. 16, ¶ [0093]-[0095], [0101]-[0104].).

Claim 10:
	The rejection of claim 1 is incorporated.  Takahashi in view of Hasegawa teaches a working machine comprising the display device (Takahashi: Fig. 3, ¶ [0022].) according to claim 1 (See the rejection of claim 1.).

Claim 11:
	The rejection of claim 10 is incorporated.  Takahashi in view of Hasegawa further teaches a working machine comprising:
a machine body having a traveling device (Takahashi: Fig. 3, ¶ [0038]); and
a lifting device arranged on a rear portion of the machine body and configured to be coupled to a working device (Takahashi: Fig. 3, ¶ [0038]).

Claim(s) 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Holbert et al. (US 2012/0313769 A1, published 12/13/2012, hereinafter “Holbert”) and further in view of Gross et al. (US 2005/0182979 A1, published 08/18/2005, hereinafter “Gross”).

Claim 3:
The rejection of claim 2 is incorporated.  Takahashi in view of Hasegawa does not appear to expressly teach a device wherein when the setting information is allowed to be accepted in the selected box, the setting input portion is in an active state allowing the setting information to be accepted (Takahashi: Figs. 7 and 8, ¶ [0037], [0050]-[0054].).
Takahashi in view of Hasegawa does not appear to expressly teach a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted.
However, Holbert teaches a device wherein the setting information can be password protected in order to prevent unauthorized users from modifying the settings (Holbert: ¶ [0034].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa wherein the setting information can be password protected in order to prevent unauthorized users from modifying the settings, as taught by Holbert.
Takahashi in view of Hasegawa and further in view of Holbert does not appear to expressly teach a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted.
However, Gross teaches a device wherein when the setting information is not allowed to be accepted in the selected setting, the setting input portion is in an inactive state not allowing the setting information to be accepted (When settings are not allowed to be modified, the value fields associated with the setting is grayed out to indicate the setting is disabled and cannot be modified, Gross: ¶ [0021]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa and further in view of Holbert wherein when the setting information is not allowed to be accepted in the selected setting, the setting input portion is in an inactive state not allowing the setting information to be accepted, as taught by Gross.
One would have been motivated to make such a combination in order to improve the user’s experience by providing effective visual indicators of whether or not a particular setting can be modified (Gross: ¶ [0021]).
In combination, Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross teaches a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted (The settings are associated with selection boxes, Takahashi: Fig. 7, ¶ [0037].  Settings can be disabled for unauthorized users, Holbert: ¶ [0034].  Input fields (setting input portion) for disabled settings are grayed out, Gross: ¶ [0021]).

Claim 4:
The rejection of claim 3 is incorporated.  Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion changes a display mode in the active state from the display mode in the inactive state (Input fields (setting input portion) for disabled settings are grayed out (inactive state), Gross: ¶ [0021].  Accordingly, input fields for enabled settings would not be grayed out (active state).).

Claim 6:
The rejection of claim 3 is incorporated.  Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion displays present setting information under the inactive state (The value input field for a disabled setting is grayed out and cannot be modified, Gross: ¶ [0021].  Accordingly, the value (setting information) of the input field would still be visible.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross and further in view of Spierer (US 2011/0307804 A1, published 12/15/2011, hereinafter “Spierer”).

Claim 5:
The rejection of claim 4 is incorporated.  Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion provides, in the display mode, graying out effect in the inactive state (Gross: ¶ [0021]).
Takahashi in view of Hasegawa, further in view of Holbert and further in view of Gross does not appear to expressly teach a device wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state.
However, Spierer teaches a device wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state (Spierer: ¶ [0039].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state, as taught by Spierer:
One would have been motivated to make such a combination in order to provide an effective means for providing a graying out effect (Spierer: ¶ [0039].).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Larson et al. (US 2019/0367045 A1, filed on 05/29/2018) and further in view of Mansell et al. (US 2005/0076308 A1, published 04/07/2005, hereinafter “Mansell”).

Claim 9:
	The rejection of claim 1 is incorporated.  Takahashi in view of Hasegawa further teaches a device wherein: 
the plurality of setting boxes include a box for settings associated with revolving speed of a prime mover of the working machine, a box for settings associated with a vehicle speed of the working machine, and a box for setting an upper limit of height of a working device provided to the working machine (A setting box can be associated with an upper limit of height, Takahashi: Fig. 2, ¶ [0037]; Hasegawa: Fig. 16: ¶ [0109], [0112].  The status information can be associated with engine revolutions, Takahashi: ¶ [0005], [0009] last two sentences, [0015] last sentence.  The status information is associated with a selection button, Takahashi: ¶ [0030].  The selection button can be used to access settings associated with the selection button, Takahashi: ¶ [0037]; and
the setting input portion sets any one of the settings associated with the revolving speed on the prime mover, the vehicle speed, and the upper limit of the height (Takahashi: Fig. 2, ¶ [0037]; Hasegawa: Fig. 16, ¶ [0101]-[0102], [0112]).
Takahashi in view of Hasegawa does not appear to expressly teach a device wherein the settings associated with the revolving speed of a prime mover comprises an upper limit and the settings associated with the vehicle speed comprises an upper limit.
However, Larson teaches a device wherein the settings associated with the vehicle speed comprises an upper limit (Larson: Fig. 3, ¶ [0032], [0041]-[0042]) and Mansell teaches a device wherein the settings associated with the revolving speed of a prime mover comprises an upper limit (Mansell: ¶ [0024].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa wherein the settings associated with the vehicle speed comprises an upper limit and the settings associated with the revolving speed of a prime mover comprises an upper limit, as taught by Larson and Mansell.
One would have been motivated to make such a combination to provide useful and effective settings for the revolving speed of a prime mover of the working machine and with the vehicle speed (Larson: Fig. 3, ¶ [0032], [0041]-[0042]; Mansell: ¶ [0024].).

Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa and further in view of Penilla et al. (US 9,536,197 B1, issued 01/03/2017, hereinafter “Penilla”).

Claim 12:
	The rejection of claim 1 is incorporated. Takahashi in view of Hasegawa further teaches a device comprising: 
a storage portion to store (Hasegawa: Fig. 11, ¶ [0078].): 
plural pieces of first identifying information for identifying each of the plurality of setting boxes (Each selection button is associated with a respective setting, Takahashi: Fig. 7, ¶ [0037].  Accordingly, Examiner considers each selection button to be an identifier for a respective setting.  Although it is not explicitly stated, it is clear that this identifying information is stored and accessed by the device.); and 
plural pieces of second identifying information for identifying each of a plurality of viewer boxes, the viewer boxes representing status of the working machine (Each selection button is associated with respective status information that can be displayed in a status display section 1320, Takahashi: Figs. 2 and 7, ¶ [0036].  Accordingly, Examiner considers each selection button to also serve as a status box (viewer box) and to be an identifier for a respective status.).
Takahashi in view of Hasegawa does not appear to expressly teach a device comprising:
a first setting portion to select at least arbitrary one of the plural pieces of first identifying information; 
a second setting portion to select at least arbitrary one of the plural pieces of second identifying information: and 
a display portion to display the setting box corresponding to the arbitrary one of the plural pieces of first identifying information and the viewer box corresponding to the arbitrary one of the plural pieces of second identifying information.
However, Penilla teaches a device comprising a first setting portion to select at least arbitrary one of the plural pieces of first identifying information; a second setting portion to select at least arbitrary one of the plural pieces of second identifying information; and a display portion to display the setting box corresponding to the arbitrary one of the plural pieces of first identifying information and the viewer box corresponding to the arbitrary one of the plural pieces of second identifying information (The user can select an icon associated with a first type of app/widget and a second type of widget to include in a display portion for the vehicle, Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.  As can be seen in Fig. 12 a first widget can correspond to a vehicle setting (e.g. mirror settings, seat settings etc…) and a second widget can correspond to status information (e.g. speed, oil and temp meters).  The selectable widgets are displayed in different portions of the screen.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa to comprise a first setting portion to select at least arbitrary one of the plural pieces of first identifying information; a second setting portion to select at least arbitrary one of the plural pieces of second identifying information; and a display portion to display the setting box corresponding to the arbitrary one of the plural pieces of first identifying information and the viewer box corresponding to the arbitrary one of the plural pieces of second identifying information, as taught by Penilla.
One would have been motivated to make such a combination in order to improve the user’s experience by customizing the display according to the user’s needs (Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.).

Claim 13:
	The rejection of claim 12 is incorporated.  Takahashi in view of Hasegawa and further in view of Penilla teaches a device wherein the display portion displays the setting box and the viewer box (The customized displays can include setting widgets (setting box) and status widgets (viewer box), Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.).

Claim 14:
The rejection of claim 12 is incorporated.  Takahashi in view of Hasegawa and further in view of Penilla teaches a device wherein the first setting portion displays the plural pieces of first identifying information in a registration screen, and arbitrarily accepts the plural pieces of first identifying information displayed on the registration screen, wherein the second setting portion displays the plural pieces of second identifying information in the registration screen, and arbitrarily accepts the plural pieces of second identifying information displayed on the registration screen, and wherein the display portion displays the setting box corresponding to the first identifying information accepted by the first setting portion and the viewer box corresponding to the second identifying information accepted by the second setting portion (The user can select in a registration screen an icon associated with a first type of app/widget and a second type of widget to include in a display portion for the vehicle, Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.  As can be seen in Fig. 12 a first widget can correspond to a vehicle setting (e.g. mirror settings, seat settings etc…) and a second widget can correspond to status information (e.g. speed, oil and temp meters).  The setting widgets and the status widgets can be displayed on the same screen, Penilla: Figs. 13A-13D.).

Claim 16:
Takahashi in view of Hasegawa and further in view of Penilla teaches a device wherein: 
the setting box includes: 
an item display portion to display a setting item relating to a working machine (Each icon comprises a visualization representing the setting associated with the respective icon, Takahashi: Fig. 7, ¶ [0030], [0037].); and 
a setting display portion to display the setting information corresponding to the setting item (The selectable setting icons are displayed with a lamp that indicates the ON or OFF of the respective settings (setting information), Hasegawa: Fig. 16, ¶ [0092], [0111].), and 
the viewer box includes: 
an item display portion to display a viewer item relating to the working machine (The meter widgets include an identifier (viewer item) for identifying the particular meter (e.g. speed, oil, temp), Penilla: Figs. 12-13D.): and 
a status display portion to display a status of the working machine corresponding to the viewer item (The meter widgets include a meter graphic for displaying the corresponding meter information (e.g. 25 mph, bar charts for the oil and temp, etc…), Penilla: Figs. 12-13D.).

Claim(s) 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Penilla and further in view of Ricci et al. (US 2013/0293452 A1, published 11/07/2013, hereinafter “Ricci”).

Claim 15:
	The rejection of claim 12 is incorporated.  Takahashi in view of Hasegawa and further in view of Penilla does not appear to expressly teach a device wherein the display portion displays, on the first identifying information accepted by the first setting portion, that acceptance is completed, and displays, on the second identifying information accepted by the second setting portion, that acceptance is completed.
	However, Ricci teaches a device wherein the display portion displays, on the first identifying information accepted by the first setting portion, that acceptance is completed, and displays, on the second identifying information accepted by the second setting portion, that acceptance is completed (The widgets that have been accepted for display are grayed out, Ricci: Figs. 2B-2D, ¶ [0080].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa and further in view of Penilla, as taught by Ricci.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective visual indication of which apps have already been selected for display (Ricci: Figs. 2B-2D, ¶ [0080].).

Claim 18:
	The rejection of claim 12 is incorporated.  Takahashi in view of Hasegawa and further in view of Penilla teaches a working machine (Takahashi: Fig. 3, ¶ [0022].) comprising: 
the display device according to claim 12  according to claim 1 (See the rejection of claim 1.);
a detection device to detect the a status of the working machine (Penilla: column 28 lines 27-32, column 29 lines 4-7 and column 50 lines 41-57.);
wherein the plurality of viewer boxes display the status of the working machine (Penilla: Figs. 12-13D.).
Takahashi in view of Hasegawa and further in view of Penilla does not appear to expressly teach a device wherein displaying status of the working machine corresponds to a preliminarily-set condition.
However, Ricci teaches a working machine wherein displaying status of the working machine corresponds to a preliminarily-set condition (The user can customize the widgets to display the status information according to user selections, Ricci: ¶ [0013].  Examiner considers the default widget settings before user customizations to be the preliminarily-set condition.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa and further in view of Penilla wherein displaying status of the working machine corresponds to a preliminarily-set condition, as taught by Ricci.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a viewer box that is customizable to the user’s needs (Ricci: ¶ [0013].).

Claim 19:
	The rejection of claim 18 is incorporated.  Takahashi in view of Hasegawa, further in view of Penilla and further in view of Ricci further teaches a working machine wherein the display device has a condition setting portion to set the condition for each of the plurality of viewer boxes (Ricci: ¶ [0013].).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Penilla and further in view of Fink et al. (US 2005/0211004 A1, published 09/29/2005, hereinafter “Fink”).

Claim 17:
	The rejection of claim 12 is incorporated.  Takahashi in view of Hasegawa and further in view of Penilla further teaches a device wherein the first identifying information are symbol marks and the symbol marks are displayed in the setting box (The selectable buttons comprises symbols to identify the corresponding settings, Takahashi: Figs. 2, 7 and 8, ¶ [0037].).
	Penilla teaches the identifying information that are displayed in the viewer box are text (e.g. speed, oil, temp, Penilla: Figs. 12-13D).  Fink teaches that identifying information can be expressed as a symbol, color, word, or other marking (Fink: ¶ [0038] second sentence).  Accordingly, Examiner considers the user of symbol marks rather than text to be an obvious variant to one of ordinary skill in the art.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more visually rich identifier.
	Accordingly, in combination Takahash in view of Hasegawa and further in view of Penilla teaches a device wherein the first identifying information and the second identifying information are symbol marks, and wherein the symbol marks are displayed in the setting box and the viewer box.
	
Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Hickle et al., US 2003/0135087 (The setting box can display a value associated with the setting along with an identifier for the setting, ¶ [0102].)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175